UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

een eee ene nee neuen ceme nen ennennnanae x
UNITED STATES OF AMERICA
-against- ORDER
JUAN RIVERA, | 17 Cr. 151 (AJN)
Defendant.
eee une eee nee nenee ceneemen nee nae x

IT IS HEREBY ORDERED that the Metropolitan Correctional Center is
directed to permit EDWIN RAMIREZ, criminal investigator, to enter the facility
to meet with JUAN RIVERA, 46072-0 54.

Dated: May (\ 2017

     

 

LX
HONORABLE ALISON J. NATHAN
United States District Court Judge
